Warner, J.
The defendants were indicted for the offense of simple larceny, and charged with having wrongfully and fraudulently taken and carried away a certain “ white hog,” without alleging the hog to have been of any value. After a verdict of guilty, a motion -was made to arrest the judgment on the ground that the hog was not alleged in the indictment to have been of any value, which motion was overruled. By the common law, at the time of our statute adopting it, the value of the property, in an indictment for simple larceny, was required to be alleged and proved on the trial. “Where personal' chattels are'the subject of an offense, as in larceny, they must be described specifically by the names usually appropriated to them, and the number and valúe of each species or particular kind of goods, stated.” Archibold’s Criminal Pleading, 22. On the trial for larceny, evidence must be given that the thing stolen is of some value: Roscoe’s Criminal Evidence, 512. This principle of the common law is still of force in this State, and the failure to allege'in the indictment the value of the property charged to have been stolen, is a good ground for arresting the judgment after verdict.
Let the judgment of the Court below be reversed.